DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 1-13, 15, and 17-22 are examined and pending. Claims 1-3, 8-13, 15, 17, and 19-20 are currently amended, claims 14 and 16 are cancelled, and claims 21-22 are new.  

Response to Arguments
Applicant’s amendments, with respect to the objection to claims 8-10 as set forth in the Office Action of 04 January 2022 have been fully considered and are persuasive.  As such, the objection has been withdrawn.
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues that regarding USPTO Step 2A, the Examiner appears to assert that the independent claims recite a judicial exception of a "mental process" that "is not integrated into a practical application." (See Office Action p. 3-5). It appears that the Examiner is concluding that the claims are therefore "directed to" an abstract idea according to USPTO Step 2A Prong 2. However, even the Supreme Court has noted in Alice that at some level all inventions embody, use, reflect, rest upon, orapply a law of nature, natural phenomenon, or abstract idea. See Alice, 573 U.S (slip. op., at 6). See also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016) ("The 'directed to' inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon") (cited in MPEP 2106.04). Thus, the mere recitation of features which may relate to or "involve" an alleged abstract idea, does not necessarily dictate that the claims are "directed to" an abstract idea. As just one example, MPEP 2106.04(a) indicates that the following does not "recite" an abstract idea: "a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set." 
In this case, the claims do not recite and are therefore also not "directed to" an alleged "mental process." In particular, the claimed embodiments cannot practically be performed in a human mind, and thus do not recite a "mental process" and are not "directed to" an alleged "mental process." In addition, the present claims recite an improved UAV navigation systems, e.g., a known technology or technical field, thus clearly demonstrating a practical application. In this regard, the present independent claims 1, 19, and 20 are amended with support found in the Specification at least at paragraphs [0016], [0018], [0021], and [0049] to clarify and to additionally recite (e.g., as in independent claim 1 and similarly in independent claims 19 and 20) that the processing system is in communication with the uncrewed vehicle via at least one network, that the processing system obtains from the uncrewed vehicle via the at least one network, location information of the uncrewed vehicle, that the processing system obtains via the at least one network visual information from one or more cameras of one or more devices along the navigation path, in response to determining the navigation path for the uncrewed vehicle, and that the processing system transmits via the at least one network, a notification of the deviation from the at least the first expected condition to a control computing system associated with the uncrewed vehicle. (Emphasis added). Notably, a human mind cannot practically be deployed in communication with a UAV via at least one network to obtain location information, cannot obtain visual information from one or more camera via at least one network, and cannot transmit a notification to a control computing system associated with an uncrewed vehicle (e.g., a computing system of the uncrewed vehicle, a remote control device of an operator of the uncrewed vehicle, an automated remote control system of the uncrewed vehicle, or a computing system of a public safety entity (see, e.g., Specification, para. [0049])).  
In addition, independent claims 1, 19, and 20 are also amended to incorporate features of dependent claims 14 and 16, and further with support found in the Specification at least at paragraph [0042] to clarify and to additionally recite that the processing system determines via at least one detection model, a deviation from an at least a first expected condition along the navigation path based upon the visual information from the one or more devices along the navigation path, wherein the at least the first expected condition comprises an expected position of the uncrewed vehicle along the navigation path, wherein the deviation from the at least the first expected condition comprises a deviation from the expected position. It is further submitted that a human mind also cannot provide the function of a processing system implementing a detection model for detecting a deviation from a first expected condition along a navigation path (and more specifically where the at least the first expected condition comprises an expected position of the uncrewed vehicle along the navigation path, and where the deviation from the at least the first expected condition comprises a deviation from the expected position, as now recited by independent claims 1, 19, and 20). Thus, the present amendments further foreclose any interpretation that the claims recite an abstract idea of a "mental process."
The examiner has considered the arguments for step 2A prong 1 and respectfully disagree. The independent claims recite determining a navigation path for an uncrewed vehicle; determining a deviation from at least a first expected condition along the navigation path based upon the visual information from the one or more devices along the navigation path, wherein the at least the first expected condition comprises an expected position of the uncrewed vehicle along the navigation path, wherein the deviation from the at least the first expected condition comprises a deviation from the expected position. The limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processing system including at least one processor and at least one detection model” the claim limitations encompasses a person looking at location information (start, destination, etc.) of a vehicle (uncrewed vehicle) and vehicle data (visual information) of different conditions along the paths could determine a navigation path for the vehicle and also determine a deviation from expected condition(s) along the navigation path that is a vehicle’s position deviation from the expected uncrewed vehicle position along the navigational path. The mere nominal recitation of a processing system including at least one processor and at least one detection model” does not take the claim limitation(s) out of the mental process grouping and merely function to automate the generating steps. Thus, the claims recite a mental process. (step 2A – Prong 1: Judicial exception recited: Yes). 
Secondly, applicant argues that in the Office Action, the analysis of USPTO Step 2A Prong 2 appears to summarily conclude that the claim features are "recited at a high level of generality" and therefore "do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea." (See Office Action p. 4-5). In reply, it is first noted that the characterization of the claim recitations "as a general means for obtaining data," "a general action or change being taken based on the results of the determining step(s)," etc. (See Office Action p. 4-5) are specifically disputed. These characterizations ignore the specific limitations of each of these steps/functions/operations. In addition, it is submitted that the Examiner's characterization of individual steps further fails to consider the claims as a whole. 
When considered as an integrated sequence, the present claims clearly provide improvements in the technical field of aerial navigation, and more specifically with regard to UAV navigation systems. To illustrate, the camera of a UAV may be untrusted insofar as the uncrewed vehicle may be controlled by an unauthorized entity that may purposefully transmit false visual information, the uncrewed vehicle may malfunction and transmit old/non-current visual information, and so forth. (See, e.g., Specification, para. [0069]). As such, the claimed embodiments may obtain visual information from one or more cameras of one or more devices along the navigation path, in response to determining the navigation path for the uncrewed vehicle. (See, e.g., Specification, para [0070). As such, the present claims recite a clear practical application of an improved UAV navigation system using a specific (and non-conventional) set of steps/functions/operations to achieve such result.
The examiner has considered the arguments for step 2A prong 1 and respectfully disagree. The independent claims recite the additional limitations of obtaining, by the processing system, from the uncrewed vehicle via the at least one network, location information of the uncrewed vehicle; obtaining, by the processing system via the at least one network, visual information from one or more cameras of one or more devices along the navigation path, in response to determining the navigation path for the uncrewed vehicle; transmitting, by the processing system via the at least one network, a notification of the deviation from the at least the first expected condition to a control computing system associated with the uncrewed vehicle; processing system in communication with the uncrewed vehicle via at least one network, a processor, detection model, a non-transitory computer-readable medium, and a device. The obtaining steps are recited at a high level of generality (i.e., as a general means for obtaining data (vehicle location and visual information)), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore, the recited limitation wherein the process system is in communication with the uncrewed vehicle via at least one network is also recited at a high level of generality as a means for data gathering in which data is communicated and gathered, and amount to mere data communication (gathering) which is a form of insignificant extra-solution activity. The transmitting step is recited at a high level of generality (i.e., as a general action or change being taken based on the results of the determining step(s)) and amount to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited limitation(s) a processing system, at least one network, a processor, at least one detection model, a non-transitory computer-readable medium, and a device are recited at a high level of generality and merely function to automate the generating steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Thirdly, applicant argues that even if claims are found to be "directed to" an abstract idea, the claims recite significantly more than any alleged abstract idea - Step 2B. The claims recite a specific way of providing an improvement to existing UAV navigation system technologies. For example, as noted above, the claims recite a clear practical application of improving UAV navigation system in a particular and non-conventional way. In this case, as the present claims recite far more than simply well-understood, routine, or conventional activities in the pertinent field. Furthermore, MPEP 2106.04(d) also advises that another way in which it may be established that claims recite "significantly more" is by demonstrating: “other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment." In this case, it is submitted that the recitations of the present claims do not merely implement an alleged abstract idea within a computing environment. Rather, the present claims are rooted in UAV navigation system technologies and address a problem that is specific to UAV navigation. 
Thus, the present claims do not recite generic computer components that are performing activities that are routine, conventional, or previously known in the pertinent industry. Moreover, the claims include significant features that go well beyond simply "mental steps" or any other alleged abstract ideas the claims are asserted to be similar to, and therefore do not seek to tie up a judicial exception. While it is acknowledged that no one factor alone is necessarily dispositive, there is no evidence that any of these factors has been considered in reaching a conclusion that the claims do not recite significantly more than the alleged abstract idea. As such, the Office Action does not establish a prima facie case that the claims are directed to ineligible subject matter.
The examiner has considered the arguments for step 2A prong 1 and respectfully disagree. The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Thus, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-13, 15, and 17-22 under USC 101 is maintained herein. 
Lastly, applicant’s amendments/arguments with respect to the rejection of claim 20 under 35 USC 101 as being directed to a non-statutory subject matter have been carefully considered and are persuasive. As such the rejection for claim 20 under 35 USC as being directed to a non-statutory subject matter have been withdrawn. 
Applicant’s arguments with respect to claims 1 , 19, and 20 as being unpatentable under 35 USC 103 over Surace in view of Cantrell have been fully considered but are not persuasive.
Applicant specifically argues features of claims 14 and 16 which has been incorporated in the independent claims. The examiner refers to Surace para. [0021]. (See Office Action p. 10). Notably, the cited aspects of Surace describe actions that are performed by a vehicle management computer of an aircraft (i.e., on-board/part of the aircraft itself). In contrast, the present claims define that the processing system is in communication with the uncrewed vehicle via at least one network. In other words, the processing system is separate and distinct from the aircraft. In addition, the present claims now describe that the processing system may determine from visual information obtained from one or more devices along the navigation path that the uncrewed vehicle may either not be at an expected position (e.g., determining, via at least one detection model, a deviation from an at least a first expected condition along the navigation path based upon the visual information from the one or more devices along the navigation path, wherein the at least the first expected condition comprises an expected position of the uncrewed vehicle along the navigation path, wherein the deviation from the at least the first expected condition comprises a deviation from the expected position). In Surace, there is absolutely no description of the use of visual data from other devices to identify whether the position of the UAV is or is not in an expected position. As such, it is submitted that the cited portions of Surace do not describe or suggest the claim features for which these aspects of Surace are cited. For the sake of completeness, it is also noted that Cantrell appears to be completely silent with regard to such features. As such, Cantrell fails to remedy the deficiencies of Surace with regard to at least the features of independent claims 1, 19, and 20 noted above. 
Thus, for all of the above reasons, independent claims 1, 19, and 20 are patentable over and not made obvious by the combination of Surace and Cantrell. Moreover, dependent claims 2-4, 8-13, 15, 17, and 18 depend from independent claim 1. As such, these dependent claims are also patentable over the references. Accordingly, the rejection should be withdrawn. 
The examiner has carefully considered applicant’s arguments in regards the new features in the claim and the features argued by the applicant and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Examiner, disagree that the claim should be interpreted as argued, in which the processing system is not part of the uncrewed vehicle and is remote from the uncrewed vehicle since the claim does not recite or suggest that the processing system is remote from the uncrewed vehicle (not part or onboard of the uncrewed vehicle). 
Furthermore, specifically at paragraphs [0021-0022], [0038], and [0093-0095], surace teaches an expected position of the aircraft that do not intersect any position and time coordinates of the weather constraint along the aircraft path. Furthermore, surface teaches deviating the expected position of the aircraft to a detour position curved away from the weather constraint event. Thus, implying in a deviation from the expected position of the aircraft’s path that the aircraft should be travelling in a future (weather constraint) location.
Moreover, with respect to applicant’s arguments/amendments of claims 5-7 as being unpatenetable over Surace and Cantrell in view of Venkatraman have been fully considered and are not persuasive. Applicant argues that dependent claims 5-7 depend from independent claim 1. As such these dependent claims are also patentable over the references and that Venkatraman in combination with Surace and Cantrell fail to describe or suggest the limitations of the independent claims. The examiner has carefully considered applicant’s arguments and respectfully disagrees. The independent claims are still rejected (see response above and rejection below) and Venkatraman teaches the additional features of claims 5-7 (see rejection below). 

Claim Objections
Claims 3 and 21 are objected to because of the following informalities:  the recited limitation “the determining the deviation from the at least the first expected condition” in lines 2-3 appears to be a typographical error and should be “the determining of the deviation from the at least the first expected condition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 lines 1-3, this recited limitation(s) “wherein the at least the first expected condition comprises at least a second expected condition” is/are indefinite. It is unclear to the examiner if this is intended to recite that the method of claim 10, comprises determining at least a second expected condition, wherein the at least the second expected condition is determined from at least one of:…” or if the first condition comprises a second condition, that is a condition within a condition or the first condition is becoming a second condition. 
In claim 12 lines 1-3, this recited limitation(s) “wherein the at least the first expected condition comprises at least a second expected condition” is/are indefinite. It is unclear to the examiner if this is intended to recite that the method of claim 10, comprises determining at least a second expected condition, wherein the at least the second expected condition is determined from at least one of…” or if the first condition comprises a second condition, that is a condition within a condition or the first condition is becoming a second condition. 
In claim 13, lines 1-4, the recited limitation(s) “wherein the deviation from the at least the first expected condition includes a deviation from the at least the second expected condition, wherein the deviation from the at least the second expected condition” is/are indefinite. It is unclear to the examiner if this is a deviation between a first expected condition and a second expected condition or if this is only a deviation from the at least the second expected condition or is this a the deviation from the first expected condition that also includes a deviation from the at least second expected condition (a deviation within a deviation). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  

Claims 1-13, 15, and 17-22 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: Statutory Category
Independent claims 1, 19, and 20 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  determining a navigation path for an uncrewed vehicle; determining a deviation from at least a first expected condition along the navigation path based upon the visual information from the one or more devices along the navigation path, wherein the at least the first expected condition comprises an expected position of the uncrewed vehicle along the navigation path, wherein the deviation from the at least the first expected condition comprises a deviation from the expected position. The limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processing system including at least one processor and at least one detection model” the claim limitations encompasses a person looking at location information (start, destination, etc.) of a vehicle (uncrewed vehicle) and vehicle data (visual information) of different conditions along the paths could determine a navigation path for the vehicle and also determine a deviation from expected condition(s) along the navigation path that is a vehicle’s position deviation from the expected uncrewed vehicle position along the navigational path. The mere nominal recitation of a processing system including at least one processor and at least one detection model” does not take the claim limitation(s) out of the mental process grouping and merely function to automate the generating steps. Thus, the claims recite a mental process. (step 2A – Prong 1: Judicial exception recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The independent claims recite the additional limitations of obtaining, by the processing system, from the uncrewed vehicle via the at least one network, location information of the uncrewed vehicle; obtaining, by the processing system via the at least one network, visual information from one or more cameras of one or more devices along the navigation path, in response to determining the navigation path for the uncrewed vehicle; transmitting, by the processing system via the at least one network, a notification of the deviation from the at least the first expected condition to a control computing system associated with the uncrewed vehicle; processing system in communication with the uncrewed vehicle via at least one network, a processor, detection model, a non-transitory computer-readable medium, and a device. The obtaining steps are recited at a high level of generality (i.e., as a general means for obtaining data (vehicle location and visual information)), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore, the recited limitation wherein the process system is in communication with the uncrewed vehicle via at least one network is also recited at a high level of generality as a means for data gathering in which data is communicated and gathered, and amount to mere data communication (gathering) which is a form of insignificant extra-solution activity. The transmitting step is recited at a high level of generality (i.e., as a general action or change being taken based on the results of the determining step(s)) and amount to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited limitation(s) a processing system, at least one network, a processor, at least one detection model, a non-transitory computer-readable medium, and a device are recited at a high level of generality and merely function to automate the generating steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-13, 15, 17-18, and 21-22 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-13, 15, and 17-22 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Surace (US20210082208) in view of Cantrell et al (US20200043350).
With respect to claim 1, Surace discloses a method comprising: determining, by a processing system including at least one processor (see at least [0007]), a navigation path for an uncrewed vehicle (see at least [0020] and [0023]); wherein the processing system is in communication with the uncrewed vehicle via at least one network (see at least [0038], and [0093-0095]); obtaining, by the processing system, from the uncrewed vehicle via the at least one network, location information of the uncrewed vehicle (see at least [0044], [0056], and [0093-0095]); obtaining, by the processing system via the at least one network, visual information from one or more cameras of one or more devices along the navigation path, in response to determining the navigation path for the uncrewed vehicle (see at least [0043], [0057], [0061], [0063-0064], and [0093-0095]Surace teaches obtaining collective data which include imaging data from other devices traveling along the same route or near routes.); determining, by the processing system via at least one detection model, a deviation from at least a first expected condition along the navigation path based upon the visual information from the one or more devices along the navigation path (see at least [0027], and [0029], [0021], [0043], [0049], and [0065], [0076], Surace discloses an adverse event that may affect the aircraft and determines a deviated route. Further, Surace teaches that such deviation could be caused due to new obstacles in which these new obstacles are analyzed based on visual information.), wherein the at least the first expected condition comprises an expected position of the uncrewed vehicle along the navigation path (see at least [0021-0022] and [0038], Surace discloses an expected position of the aircraft that do not intersect any position and time coordinates of the weather constraint.), wherein the deviation from the at least the first expected condition comprises a deviation from the expected position (see at least [0021], surface discloses deviating the expected position of the aircraft to a detour position curved away from the weather constraint event.); transmitting a notification (see at least [0059], Surace discloses transmitting a notification (alerting/notifying) one or more fleet services that directly operate and manage the aircraft.). 
However, Surace do not specifically disclose transmitting, by the processing system, a notification of the deviation from at least the first expected condition to a control computing system associated with the uncrewed vehicle. Cantrell teaches transmitting, by the processing system, a notification of the deviation from at least the first expected condition to a control computing system associated with the uncrewed vehicle (see at least [0022], [0025], and [0046], Cantrell teaches determining a travel condition along a route analyzed by scouting vehicles to notify the computing device of the travel condition (condition that may affect route of the UAV (expected to deviate the UAV or continue along the route (see para 0058), and further these data may be provided to a remote operator or computer using feedback information, thus implying that the transmitted notification is an obvious variation of feedback information for remote operation.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Surace to incorporate the teachings of Cantrell of transmitting, by the processing system, a notification of the deviation from at least the first expected condition to a control computing system associated with the uncrewed vehicle. This would be done to improve generating routes of UAVs by reducing the chances of collision between other objects (UAVs) and accounting for unexpected flight deviations (see Cantrell para 0003). 
With respect to claim 2, Surace discloses wherein the control system comprises: a computing system of the uncrewed vehicle; a remote control device of an operator of the uncrewed vehicle; an automated remote control system of the uncrewed vehicle; or a computing system of a public safety entity (see at least [0021-0022], Surace discloses a computer (control system) which plans the travel of the aircraft).
With respect to claim 3, Surace discloses transmitting an update to the navigation path in response to determining the deviation from the at least the first expected condition (see at least [0021]).
With respect to claim 4, Surace discloses loading the navigation path to the uncrewed vehicle (see at least [0023] and [0048]).
With respect to claim 8, Surace discloses wherein the determining of the navigation path for the uncrewed vehicle comprises: obtaining the navigation path for the uncrewed vehicle (see at least [0023] and [0048]).
With respect to claim 9, Surace discloses wherein the determining of the navigation path for the uncrewed vehicle comprises: obtaining a current location of the uncrewed vehicle and a destination of the uncrewed vehicle (see at least [0023] and [0048]); and selecting the navigation path for the uncrewed vehicle based upon the current location and the destination (see at least [0023] and [0048]).
With respect to claim 10, Surace discloses wherein the determining the navigation path for the uncrewed vehicle includes: determining the at least the first expected condition along the navigation path (see at least [0021]). 
With respect to claim 11, Surace discloses wherein the at least the first expected condition comprises at least a second expected condition, wherein the at least the second expected condition is determined from at least one of: a geographic information system; or a weather data server (see at least [0021], [0038], and [0049-0050] Surace teaches one or more constrains (first and/or second conditions) which may be of weather related or other constraints.).
With respect to claim 12, Surace discloses wherein the at least the first expected condition comprises at least a second expected condition, wherein the at least the second expected condition comprises: a presence or an absence of an obstruction; a position of an object; a level of visibility; a weather condition; a tide level; or a type of ground surface (see at least [0021]. [0049-0050], and [0076]).
With respect to claim 13, Surace discloses wherein the deviation from the expected condition includes a deviation from the at least the second expected condition, wherein the deviation from the at least the second expected condition comprises: a new obstruction; a change in a position or an orientation of an obstruction; a different level of visibility; a different weather condition; a different tide level; or a different type of ground surface (see at least [0021] and [0049-0050], Surace teaches one or more weather constraints, therefore there could be more than one weather constraints in the traveling route.). 
With respect to claim 15, Surace discloses wherein the expected position of the uncrewed vehicle along the navigation path is determined from the location information of the uncrewed vehicle (see at least [0021] and [0028], surface discloses the expected position of the uncrewed determined from its location from the navigation path (location of the uncrewed vehicle) to detour position.).
With respect to claim 17, Surace discloses wherein the visual information from the one or more devices along the navigation path indicates at least one of: that the uncrewed vehicle is not in the expected position; or that the uncrewed vehicle is in a different position that is not the expected position (see at least [0021] and [0076], Surace discloses that the aircraft is deviating significantly from the planned flight path (therefore not in the expected position).).
With respect to claim 18, Surace discloses obtaining visual identification information of the uncrewed vehicle (see at least [0029] and [0043]). 
With respect to claims 19 and 20, please see the rejection above with respect to claim 1 which is commensurate in scope with claim 19 and 20, with claim 1 being drawn to a method, claim 19 being drawn to a corresponding non-transitory computer-readable medium and claim 20 being drawn to a corresponding device. 
With respect to claim 21, Surace discloses transmitting an update to the navigation path in response to the determining the deviation from the at least the first expected condition (see at least [0021-0022], Surace teaches modifying (updating) a direct path in response to determining deviating from weather constraint.).
With respect to claim 22, Surace discloses loading the navigation path to the uncrewed vehicle (see at least [0022-0024] and [0048]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Surace (US20210082208) in view of Cantrell et al (US20200043350) in view of Venkatraman et al (US20180061251).
With respect to claim 5, Surace as modified by Cantrell do not specifically teach identifying that the one or more devices along the navigation path are available to provide the visual information from the one or more cameras; and transmitting instructions to the one or more devices along the navigation path to provide the visual information from the one or more cameras. Venkatraman teaches identifying that the one or more devices along the navigation path are available to provide the visual information from the one or more cameras (see at least [0037-0041], [0089], and [0094], Venkatraman teaches receiving navigation assistance data from stations depending on the position of UAVs and stations. Thus implying unavailability of stations based on the locations and distances of the UAV and the stations. Further, Venkatraman teaches camera(s) to be part of the wireless device for navigation assistance data (visual information.); and transmitting instructions to the one or more devices along the navigation path to provide the visual information from the one or more cameras (see at least [0009] and [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Surace to incorporate the teachings of Cantrell of identifying that the one or more devices along the navigation path are available to provide the visual information from the one or more cameras; and transmitting instructions to the one or more devices along the navigation path to provide the visual information from the one or more cameras. This would be done to increase the safety of UAV traveling on regions of various conditions (see at least Venkatraman, 0001-0002) 
With respect to claim 6, Surace as modified by Cantrell and Venkatraman teach wherein the one or more devices have registered to provide the visual information from the one or more cameras in response to a request associated with vehicular navigation (see Venkatraman at least [0037-0041], [0089], and [0094]). 
With respect to claim 7, Surace teaches wherein the instructions include: an orientation of at least one of the one or more cameras (see at least [0043], Surace discloses image data of different parameters and tracking information (implying different orientations of the camera.). 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/RACHID BENDIDI/Primary Examiner, Art Unit 3667